UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7006



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

J. C. LEE, III,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CR-94-16-BR, CA-95-370-BR)


Submitted:   August 22, 1996           Decided:     September 3, 1996


Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


J. C. Lee, III, Appellant Pro Se. Jane H. Jolly, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Lee, Nos. CR-94-16-BR; CA-95-370-BR (E.D.N.C. May 4, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2